Fourth Court of Appeals
                                San Antonio, Texas
                                       April 24, 2019

                                   No. 04-19-00021-CV

                                    Colleen T. BRADY,
                                         Appellant

                                             v.

                        COMPASS BANK d/b/a BBVA Compass,
                                   Appellee

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-10192
                       Honorable Norma Gonzales, Judge Presiding

                                      ORDER
Sitting:     Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court